Citation Nr: 1537466	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that service connection is warranted for tinnitus and hearing loss.  He points out that his military occupational specialty (MOS) was radio operator which exposed him to constant noise at various frequencies.  He further notes that his excessive noise exposure includes artillery fire and other military related noises.  He states that his tinnitus has been present as long as he can remember.  

The Veteran had a VA compensation examination in July 2010.  The VA examiner that evaluated the Veteran for this medical opinion ultimately concluded unfavorably, disassociating the tinnitus and bilateral hearing loss from any injury or disease the Veteran sustained or experienced in service.  In reporting the rationale, the examiner indicated that the hearing was normal at entrance and separation from service.  

The Veteran is competent to report the onset of symptoms of tinnitus and diminished hearing in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses; and, as such, that the examiner must specifically address the Veteran's report of his hearing loss having first manifested during his period of active service in determining whether his current hearing loss is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

As the VA opinion did not adequately address these contentions, the opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, it appears that the Veteran was evaluated for hearing loss by VA on October 16, 2009.  See VA Form 21-4138, dated October 14, 2009.  However, only his treatment records dated from November 2009 forward have been obtained.  Therefore, his complete VA treatment records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records for hearing loss and/or tinnitus dated prior to November 14, 2009, to include any audiological evaluation conducted on October 16, 2009; as well as his VA treatment records dated from July 2013 forward.

2.  Thereafter, forward the Veterans Benefits Management System (VBMS) e-folders to the examiner who performed the July 2010 VA examination for an addendum opinion (or, if unavailable, to another appropriate VA reviewer).  The examiner must review the Veteran's complete records in conjunction with providing the opinion.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's tinnitus and hearing loss are due to his in-service noise exposure or any other incident in service.  

Because the Veteran is competent to report the onset of symptoms of tinnitus and diminished hearing acuity in service, the examiner must specifically address the Veteran's reports of excessive noise exposure in service and of experiencing symptoms of tinnitus and hearing loss since active service, as well as the other lay statements of record concerning observations of the Veteran's symptoms.  See Statements from J.M. and D.B., dated November 18, 2009.  

In addition, the examiner must consider the Veteran's statement dated November 19, 2010, wherein he stated that, with respect to his post-service hunting activities, the constant ringing in his ears was present before he started hunting; he wore hearing protection when firing practice shots or sighting in a rifle; and that while deer hunting he was lucky to get as many as 3 shots a year and that many years he did not get any shot at all.  With respect to his in-service noise exposure, he stated that as a ground radio operator, his training involved reading
high pitched Morse Code signals through a headset for hours at a time; as a radio operator with a Tactical Unit that was always in training he was constantly subjected to squelch static; and as a forward air observer with an ARVN Infantry Div. he was in close proximity to the firing of recoilless rifles.  Further, the Veteran stated that he had never been employed or spent time in a noisy environment for any extended length of time other than during his military experience.

In addition, for the purpose of providing the opinion, the Veteran's in-service audiograms must be converted from ASA units to ISO (ANSI) units.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Next, review the VA examiner's opinion.  If the report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.  

4.  Finally, readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



